OPINION OF THE COURT
PATTI E. HENNING, Circuit Judge.
THIS CAUSE having come before this Court upon Appellant’s appeal of the judgment and sentence imposed upon him by the trial court, the Court, having received appellate briefs, having heard oral argument of counsel on Wednesday, June 18, 1989, and being fully advised in the premises, finds that:
Appellant has failed to demonstrate that the trial Court abused its discretion in allowing the tape recordings into evidence for purpose of rebuttal. Jent v State, 408 So.2d 1024 (Fla. 1981). Indeed this evidence was properly admitted. Jones v State, 385 So.2d 1042 (Fla. 1st DCA 1980).
*90Accordingly, for the foregoing reasons, it is hereby,
ORDERED AND ADJUDGED that the Judgment and Sentence of the trial court is AFFIRMED.
DONE AND ORDERED in Chambers, at the Broward County. Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida 33301, this 5th day of July, 1989.